The offense is robbery. The punishment assessed is confinement in the state penitentiary for a period of seven years.
The record is before this court without any bills of exception. The State's Attorney objects to a consideration of the statement of facts because same was filed more than ninety days from the date of the order overruling the motion for new trial and the entry of notice of appeal. This objection must be sustained. In the instant case, the motion for a new trial was overruled on the 5th day of June, 1946, at which time notice of appeal was given, but the statement of facts was not filed until the 7th day of September, 1946. This was 93 days after the motion for a new trial was overruled and notice of appeal given. See Art. 760, C. C. P., also Bailey v. State,104 Tex. Crim. 150; Kolbachinski v. State, 105 Tex.Crim. R.; Davis v. State, 105 Tex.Crim. R.; Picarino v. State, 110 Tex. Crim. 120; Garcia v. State, 117 Tex.Crim. R.; Greenwood v. State, 118 Tex.Crim. R.; Hall v. State, 38 S.W.2d 800; Jones v. State, 46 S.W.2d 974; Lampkins v. State, 79 S.W.2d 1089. Under the law and the authorities here cited, the statement of facts cannot *Page 12 
be considered, in the absence of which nothing is presented for review.
Therefore, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.